NOTE: This order is nonprecedential.
United States Court of Appeals for the Federal Circuit
2009-3238
STEPHEN W. G|NGERY,
_Petitioner,
v.
DEPART!VlENT OF THE TREASURY,
Respondent.
Petition for review of the Merit Systems Protection Board in
CH3443080256-B-1.
Before RADER, CLEVENGER, and DYK, Circuit Judges.
PER CUR|AiVl.
0 R D E R
The court treats Stephen W. Gingery’s correspondence concerning the
timeliness of his petition for review as a motion for reconsideration of the court’s
previous rejection of his petition for review as untimely.
On May 14, 2009, the Merit Systems Protection Board issued a final decision in
Ginqery v. Department of the '|:reasury, No. CH-3443-08-0256-B-‘l, specifying that its
decision was final and that any petition for review must be received by this court within
60 calendar days of receipt of the Board’s decision. The court received Gingery's
petition for review on Ju!y 14, 2009.
The Board’s records reflect that Gingery was registered as an e-ti|er. Pursuant to
the Board’s regulations an e-filer is deemed to receive a decision on the date it is
sen/ed via electronic mail. _$_e_e_ 5 CFR §‘l201.14(m)(2) ("lv1SPB documents sen/ed
electronically on registered e-filers are deemed received on the date of electronic

submission"). Thus, Gingery is deemed to have received the Board’s decision on ll/lay
14, 2009. Gingery’s petition for review seeking review of the Board’s decision was
received by the court 61 days iater, on Ju|y ‘l4, 2009.'
A petition for review of a Board decision must be filed within 60 days of receipt of
the decision. § 5 U.S.C. § 7703(b)('l). The 60-day filing period is "statutory,
mandatory, [and] jurisdictional." lVlonzo v. Dept. of Transi:L , 735 F.2d 1335, 1336 (Fed.
Cir. 1984); see also O_ia v. Department of the Army, 405 F.3d 1349, 1360 (Fed. Cir.
2005) ("[c]omp|iance with the filing deadline of 5 U.S.C. § 7703(b)(1) is a prerequisite to
our exercise of jurisdiction"). Because Gingeiy’s petition for review was received on
Ju|y 'l4, one day late, this court must dismiss Gingeiy’s petition as untimely
Accordingly,
lT lS ORDERED Tl-lAT:
(‘l) The motion is denied The petition for review is dismissed as untimely.
(2) Each side shall bear its own costs.
(3) All pending motions are moot.
FOR THE COURT
N0V 0 9 2009 /s/Jan Horbaly 
Date Jan Horbaly gm
C|erk U.8._00UE'F FAPP 13 993
cc: Stephen W. Gingery wis D€m“'G'E%u'T
Devin A. Wo|ak, Esq. NOv 09 2009
517 1Aiiii0RBALY
cLERK
' Gingery argues that the Board gave him an incorrect zip cocie, 20439, for
the filing of a petition for review in this court. Gingery states that according to the United
States Postai Service (USPS) the court’s zip code is 20005-7700. Gingery submits a
printout from the zip code finder on the USPS website; however, in his query, Gingery
appears to have transposed two digits and typed "24039" rather than "20439." in any
event, the court’s correct zip code is 20439, which is the zip code that Gingery
concedes the Board provided to him.
2009-3238 2